NO.
12-07-00192-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 
 
IN THE INTEREST OF T.G.,          §          COUNTY
COURT AT LAW OF
A CHILD
§          CHEROKEE COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for
want of prosecution.  Tex. R. App. P. 42.3(b).  The trial court signed its judgment on March
14, 2007, making the clerk’s record due on May 14, 2007.  On May 24, 2007, the Cherokee County Clerk
informed this court that Appellant had failed to pay for the preparation of the
clerk’s record and had not made any arrangement to pay for the record.  The clerk also stated that Appellant is not
entitled to appeal without paying the fee. 
Thus, on May 30, 2007, pursuant to the clerk’s motion, this court
extended the time for filing the clerk’s record to June 15, 2007.  On the same date, Appellant was notified that
the appeal would be dismissed unless Appellant provided proof of full payment
for the clerk’s record on or before June 11, 2007.  That deadline has now passed, and Appellant
failed to provide proof of full payment as requested.  Accordingly, Appellant’s appeal is dismissed
for want of prosecution pursuant to Texas Rule of Appellate Procedure 42.3(b).
Opinion delivered June 20,
2007.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(PUBLISH)